Citation Nr: 0212201	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-19727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from October 1967 to October 
1969.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision of the RO.  

The Board remanded the case to the RO for additional 
development of the record in December 2000.  



REMAND

In his Substantive Appeal, the veteran requested a hearing 
before a Member of the Board at the RO.  The record indicates 
that the veteran failed to report to the hearing scheduled in 
May 2000.  

However, recently received correspondence from the veteran's 
representative indicates that the veteran had not received 
notice of the hearing.  As such, the Board finds that the RO 
should clarify whether the veteran still desires to have a 
hearing before a Member of the Board at the RO.  

The veteran contends that he is entitled to a higher rating 
for his PTSD symptoms. 

Fulfillment of the VA statutory duty to assist the veteran 
includes the procurement and consideration of any relevant VA 
or other medical records.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Ferraro v. Derwinski, 1 Vet. App. 326 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has stated that the duty to assist claimants in developing 
the facts pertinent to their claims may, under appropriate 
circumstances, include a duty to conduct a thorough and 
contemporaneous medical examination.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  

In addition, the VA's duty to assist includes the conduct of 
a VA examination where the record does not adequately reveal 
the current state of the claimant's disability.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992), citing Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The Court has held 
that where the veteran claims that a disability is worse than 
when originally rated, and the available evidence is 
inadequate to evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle, supra. 

Here, the Board notes that a recently received report of a VA 
examination in May 2002 indicates that the service-connected 
may have increased in severity.  As such, the Board finds 
that another VA examination is indicated.  

The report of VA examination in May 2002 also reflects that 
the veteran has undergone psychiatric treatment for the past 
eight years and attends psychotherapy sessions every two 
weeks.  These records are not in the claims folder, and they 
could be relevant.  The reports of the veteran's ongoing 
treatment for PTSD are relevant to his claim and should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
prepare a detailed list of all sources 
(VA or non-VA) of examination and 
treatment for PTSD since June 1995.  
Names and addresses of the medical 
providers, and dates of examination and 
treatment, should be listed.  After 
obtaining any release forms from the 
veteran, the RO should directly contact 
the medical providers and obtain the 
records not already included in the 
claims folders, including (A) 
records/evaluation of psychiatric 
treatment, and (B) records/summary of 
ongoing psychotherapy sessions.  The 
veteran should be advised of any records 
the RO is unable to obtain.  

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the severity of the service-connected 
PTSD.  All indicated studies should be 
performed and all clinical findings 
reported in detail.  The examiner should 
assign a GAF (global assessment of 
functioning) score, consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, 4th Edition (DSM-IV), 
and state what this score means.  In 
order to assist the examiner in providing 
the requested information, the claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The criteria for 
mental disorders should be added to the 
claims folder for the convenience of the 
examiner.  

3.  The RO should clarify whether the 
veteran desires a hearing before a Member 
of the Board; if so, the veteran should 
be scheduled either for a "Travel 
Board" hearing following the usual 
procedures under 38 C.F.R. § 20.704 
(2001), or for a "video conference" 
hearing following the usual procedures 
under 38 C.F.R. § 20.700(e) (2001).  

4.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  

5.  After the requested development has 
been accomplished, the RO should review 
the claim.  The review of the claim for a 
higher rating for PTSD should consider 
the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code 9411, effective prior to 
November 7, 1996; the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective as of November 7, 1996; and the 
application of "staged ratings" in 
accordance with Fenderson, if warranted.  
After review by the RO, if the decision 
remains adverse to the veteran, an 
appropriate Supplemental Statement of the 
Case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of the claim.  38 
C.F.R. § 3.655 (2001).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




